Name: Commission Implementing Regulation (EU) 2017/384 of 2 March 2017 amending Annexes I and II to Regulation (EU) No 206/2010 as regards the models of veterinary certificates BOV-X, OVI-X, OVI-Y and RUM and the lists of third countries, territories or parts thereof from which the introduction into the Union of certain ungulates and of fresh meat is authorised (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: animal product;  health;  trade;  organisation of transport;  agricultural policy;  cooperation policy;  agricultural activity;  international trade;  tariff policy
 Date Published: nan

 7.3.2017 EN Official Journal of the European Union L 59/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/384 of 2 March 2017 amending Annexes I and II to Regulation (EU) No 206/2010 as regards the models of veterinary certificates BOV-X, OVI-X, OVI-Y and RUM and the lists of third countries, territories or parts thereof from which the introduction into the Union of certain ungulates and of fresh meat is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 8(1) and (4) and Article 9(4)(c) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (2), and in particular Article 6(1), Article 7(e) and Article 13(1)(e) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (3) lays down, inter alia, the veterinary certification requirements for the introduction into the Union of certain consignments of live animals, including consignments of ungulates. Part 1 of Annex I to that Regulation establishes a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union, as well as the specific conditions for introduction of such consignments from certain third countries. (2) Part 2 of Annex I to Regulation (EU) No 206/2010 sets out the models of veterinary certificate for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for breeding and/or production after importation (BOV-X), for domestic ovine and caprine animals (Ovis aries and Capra hircus) intended for breeding and/or production after importation (OVI-X), for domestic ovine and caprine animals (Ovis aries and Capra hircus) intended for immediate slaughter after importation (OVI-Y) and for animals of the order Artiodactyla (excluding bovine animals (including Bubalus and Bison species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae (RUM). Those certificates include guarantees for bluetongue which is a viral disease of ruminants, non-contagious and transmitted by certain species of Culicoides midges. (3) A part of the territory of Canada (CA-1) is listed in Part 1 of Annex I to Regulation (EU) No 206/2010 as authorised for introduction into the Union of consignments of certain ungulates in accordance with the models of veterinary certificates BOV-X, OVI-X, OVI-Y and RUM. (4) Canada has requested to be recognised as being seasonally free of bluetongue. To that aim, Canada have provided information demonstrating that the weather conditions in Canada, between 1 November and 15 May, do not allow the circulation of Culicoides species that would be able to transmit the bluetongue virus. (5) The information provided by Canada is in accordance with the standards of the World Organisation for Animal Health (OIE) for demonstration of seasonally freedom of bluetongue and equally to the Union requirements (4) that apply to movements of susceptible animals within the Union. Canada should therefore be granted recognition of the bluetongue seasonally free status with a bluetongue free period between 1 November and 15 May. (6) The current regionalisation of Canada in Part 1 of Annex I to Regulation (EU) No 206/2010 reflects that only a part of Canada was affected with bluetongue. However, as the seasonally free status is applicable for the whole territory of Canada, the distinction between areas should be deleted. (7) Therefore, the list set out in Part 1 of Annex I to Regulation (EU) No 206/2010 should be amended in order to set out the specific condition for the introduction into the Union of certain ungulates which are susceptible to bluetongue, from a country or territory with bluetongue seasonally free status and furthermore the recognition of such free status for Canada with a bluetongue-free period between 1 November and 15 May. The models of veterinary certificates BOV-X, OVI-X, OVI-Y and RUM set out in Part 2 of that Annex should be amended in order to introduce the relevant animal health attestations for animals which originate from a bluetongue seasonally free country or territory. (8) For reasons of clarity, the entry for Bangladesh in Part 1 of Annex I to Regulation (EU) No 206/2010 should be deleted as it ceased to apply on 17 August 2015. (9) In Part 2 of Annex I to Regulation (EU) No 206/2010, the supplementary guarantee A refers to certain points in the model of veterinary certificates BOV-X, OVI-X and RUM. As those references are not referring to the correct points in the certificates, this should be amended for reasons of clarity. (10) Furthermore, in the model of veterinary certificate OVI-Y, the animal health attestation in point II.2.6 concerning scrapie is obsolete and should be amended as to comply with the requirements for imports of ovine and caprine animals laid down in Chapter E of Annex IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council (5). (11) Regulation (EU) No 206/2010 lays down, inter alia, the animal health conditions for the introduction into the Union of consignments of fresh meat of certain ungulates. Part 1 of Annex II to that Regulation establishes a list of third countries, territories and parts thereof from which such consignments may be introduced into the Union, as well as the model of veterinary certificates corresponding to the consignments concerned and the specific conditions required for introduction from certain third countries. (12) Bosnia and Herzegovina has requested to be authorised for transit of fresh meat of domestic bovine animals through Bulgaria, in order to export such fresh bovine meat into Turkey. Bosnia and Herzegovina is already listed in Part 1 of Annex II to Regulation (EU) No 206/2010 for the introduction into the Union of consignments of fresh meat. For the entry of Bosnia and Herzegovina in that list, the specific model of veterinary certificate for introduction of consignments of fresh meat of domestic bovine animals (BOV) is not laid down, therefore such transit through the Union or import into the Union is currently not authorised. (13) Bosnia and Herzegovina is recognised by the OIE as a country free of foot-and-mouth disease without vaccination (6) and thereby complies with the specific animal health requirements for the model of veterinary certificate BOV. Therefore the introduction into the Union of fresh meat of domestic bovine animals from Bosnia and Herzegovina should be authorised, but limited only to allow for the transit of such fresh meat through Bulgaria into Turkey. (14) The former Yugoslav Republic of Macedonia is listed in Part 1 of Annex II to Regulation (EU) No 206/2010 as a country authorised for the introduction into the Union of consignments of fresh meat of domestic ovine and caprine animals and domestic solipeds. The former Yugoslav Republic of Macedonia has requested to be authorised for introduction into the Union of fresh meat of domestic bovine animals. As that country already provides sufficient animal health guarantees such introduction should be authorised. (15) Annexes I and II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 206/2010 are amended in accordance with Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 321. (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (4) Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (OJ L 283, 27.10.2007, p. 37). (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (6) http://www.oie.int/en/animal-health-in-the-world/official-disease-status/fmd/list-of-fmd-free-members/ ANNEX Annexes I and II to Regulation (EU) No 206/2010 are modified as follows: (1) Annex I is amended as follows: (a) Part 1 is amended as follows: (i) the entry for Bangladesh is deleted; (ii) the footnote (*******) is deleted; (iii) the entry for Canada is replaced by the following: CA  Canada CA-0 Whole country POR-X, BOV-X, OVI-X, OVI-Y, RUM (**) IVb IX V XIII (******) (iv) the footnote (******) is replaced with the following: (******) Canada: seasonally free period for bluetongue is between 1 November and 15 May, in accordance with the OIE Terrestrial Animal Health Code.; (v) in Specific Conditions, the following specific condition XIII is added: XIII  : territory recognised as having an official bluetongue seasonally free status, for the purpose of exports to the Union of live animals certified according to the model of veterinary certificate BOV-X, OVI-X, OVI-Y or RUM. (b) Part 2 is amended as follows: (i) in SG (Supplementary guarantees), the supplementary guarantee A is replaced by the following: A  : guarantees regarding Bluetongue and Epizootic-haemorrhagic-disease tests on animals certified according to the model of veterinary certificates BOV-X (point II.2.1.(d)), OVI-X (point II.2.1.(d)) and RUM (point II.2.1.(c)). (ii) the model of veterinary certificate BOV-X is replaced by the following: Model BOV-X Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address Approval number I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 01.02 I.20. Quantity I.21. I.22. Number of packages Text of image I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Fattening I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (scientific name) Breed Identification system Identification number Age Sex Text of image COUNTRY Model BOV-X II. Health information II.a. Certificate reference number II.b. II.1. Public Health Attestation I, the undersigned official veterinarian, hereby certify, that the animals described in this certificate: II.1.1. come from holdings which have been free from any official prohibition on health grounds, for the past 42 days in the case of brucellosis, for the past 30 days in the case of anthrax and for the past six months in the case of rabies, and, have not been in contact with animals from holdings which did not satisfy these conditions; II.1.2. have not received:  any stilbene or thyrostatic substances,  estrogenic, androgenic, gestagenic or Ã ²-agonist substances for purposes other than therapeutic or zootechnical treatment (as defined in Directive 96/22/EC); II.1.3. with regard to bovine spongiform encephalopathy (BSE): (1) (2) either [(a) the animals are identified by a permanent identification system enabling them to be traced back to the dam and herd of origin, and are not exposed bovine animals as described in Chapter C, part I, point (4) (b) (iv) of Annex II to Regulation (EC) No 999/2001; (b) if there have been BSE indigenous cases in the country concerned, the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been effectively enforced or after the date of birth of the last BSE indigenous case if born after the date of the feed ban.] (1) (3) or [(a) the animals are identified by a permanent identification system enabling them to be traced back to the dam and herd of origin, and are not exposed bovine animals as described in Chapter C, Part II, point (4) (b) (iv) of Annex II to Regulation (EC) No 999/2001; (b) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been effectively enforced or after the date of birth of the last BSE indigenous case if born after the date of the feed ban.] (1) (4) or [(a) the animals are identified by a permanent identification system enabling them to be traced back to the dam and herd of origin, and are not exposed bovine animals as described in Chapter C, Part II, point (4) (b) (iv) of Annex II to Regulation (EC) No 999/2001; (b) the animals were born at least two years after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been effectively enforced or after the date of birth of the last BSE indigenous case if born after the date of the feed ban.] II.2. Animal Health attestation: I, the undersigned official veterinarian, hereby certify, that the animals described above meet the following requirements: II.2.1. they come from the territory with code: (5) which, at the date of issuing this certificate: (1) either [(a) has been free for 24 months from foot-and-mouth disease,] (1) or [(a) has been considered free from foot-and-mouth disease since (dd/mm/yyyy), without having had cases/outbreaks after that date, and authorised to export these animals by Commission Implementing Regulation (EU) ¦/ ¦, of (dd/mm/yyyy),] (b) has been free for 12 months from rinderpest, Rift valley fever, contagious bovine pleuropneumonia, lumpy skin disease and epizootic haemorrhagic disease, and for 6 months from vesicular stomatitis, (c) where during the last 12 months, no vaccination against the diseases mentioned in points (a) and (b) has been carried out and imports of domestic cloven-hoofed animals vaccinated against these diseases are not permitted; (1) either [(d) has been free for 24 months from bluetongue;] (1) (9) or [(d) has been free for 24 months from bluetongue, and the animals have reacted negatively to a serological test for the detection of antibody for bluetongue and epizootic haemorrhagic disease, carried out on two occasions on samples of blood taken at the beginning of the isolation/quarantine period and at least 28 days later, on (dd/mm/yyyy) and on (dd/mm/yyyy), the second of which must have been taken within 10 days before export;] Part II: Certification Text of image COUNTRY Model BOV-X II. Health information II.a. Certificate reference number II.b. (1) or [(d) has not been free for 24 months from bluetongue, and the animals have been vaccinated with an inactivated vaccine, at least 60 days before the date of dispatch to the Union, against all bluetongue serotype/s ¦ (insert serotype/s) which are those present in the source population as demonstrated through a surveillance programme (12) in an area with a 150 km radius around the holding(s) of origin described under box reference I.11., and the animals are still within the immunity period of time guaranteed in the specifications of the vaccine;] (1) (13) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory since birth or for at least 60 days prior to shipment;] (1) (13) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 28 days prior to shipment, and have reacted negatively to a serological test according to the OIE Manual for detection of antibodies for bluetongue, carried out at least 28 days after the start of the residence period;] (1) (13) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 14 days prior to shipment, and have reacted negatively to a PCR test for bluetongue virus according to the OIE Manual, carried out at least 14 days after the start of the residence period;] II.2.2. they have remained in the territory described under point II.2.1. since birth, or for at least the last six months before dispatch to the Union and without contact with imported cloven-hoofed animals for the last 30 days; II.2.3. they have remained since birth or at least 40 days before dispatch in the holding(s) of origin described under box reference I.11.: (a) in and around which, in an area with a 150 km radius, there has been no case/outbreak of epizootic haemorrhagic disease during the previous 60 days, (b) in and around which, in an area with a 10 km radius, there has been no case/outbreak of foot-and-mouth disease, rinderpest, Rift valley fever, bluetongue, contagious bovine pleuropneumonia, lumpy skin disease and, vesicular stomatitis during the previous 40 days; II.2.4. they are not animals to be killed under a national programme for the eradication of diseases, nor have they been vaccinated against the diseases referred to under point II.2.1.(a) and (b); II.2.5. they come from herds that are not restricted under the national legislation pertaining to the eradication of tuberculosis, brucellosis and enzootic bovine leukosis; II.2.6. they come from herds recognised as officially tuberculosis-free (6) (6b); and (1) (7) either [come from a region which is recognised as officially tuberculosis-free (6);] (1) or [have been subjected to an intradermal tuberculin test (8) carried out with negative results within the past 30 days before dispatch to the Union;] (1) or [are less than six weeks old;] II.2.7. they have not been vaccinated against brucellosis and come from herds recognised as officially brucellosis-free (6), and (1) (7) either [come from a region which is recognised as officially brucellosis-free (6);] (1) or [have been subjected to at least one test for bovine brucellosis (8) carried out on samples taken within the past 30 days before dispatch to the Union;] (1) or [are less than 12 months old;] (1) or [are castrated males of any age;] (1) either [II.2.8. they come from herds included in an official system for the control of enzootic bovine leukosis, and in which there has been no evidence either clinical or as a result of a laboratory test of this disease during the past two years,] (1) or [II.2.8. they come from herds recognised as officially enzootic-bovine-leukosis-free (6) (6a),] and (1) (7) either [come from a region which is recognised as officially enzootic-bovine-leukosis-free (6);] (1) or [have been subjected to an individual test for enzootic bovine leukosis (8) carried out with negative result on samples taken within the past 30 days before dispatch to the Union;] (1) or [are less than 12 months old;] Text of image COUNTRY Model BOV-X II. Health information II.a. Certificate reference number II.b. II.2.9. they are/were (1) dispatched from their holding(s) of origin, without passing through any market: (1) either [directly to the Union,] (1) or [to the officially authorised assembly centre described under box reference I.13. situated within the territory described under point II.2.1.,] and, until dispatched to the Union: (a) they did not come in contact with other cloven-hoofed animals not complying with the health requirements as described in this certificate, (b) they were not at any place where, or around which, within a 10 km radius, during the previous 30 days there has been a case/outbreak of any of the diseases referred to in point II.2.1.; II.2.10. any transport vehicles or containers in which they were loaded were cleaned and disinfected before loading with an officially authorised disinfectant; II.2.11. they were examined by an official veterinarian within 24 hours of loading and showed no clinical sign of disease; II.2.12. they have been loaded for dispatch to the Union on (dd/mm/yyyy) (10) in the means of transport described under box reference I.15. that were cleaned and disinfected before loading with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle or container during transportation. II.3. Animal transport attestation I, the undersigned official veterinarian, hereby certify, that the animals described above have been treated before and at the time of loading in accordance with the relevant provisions of Regulation (EC) No 1/2005, in particular as regards watering and feeding, and they are fit for the intended transport. (1) (11) [II.4. Specific requirements II.4.1. According to official information, no clinical or pathological evidence of infectious bovine rhinotracheitis (IBR) has been recorded in the holding(s) of origin referred to in box reference I.11., for the last 12 months; II.4.2. the animals referred to in box reference I.28.: (a) have been isolated in accommodation approved by the competent authority for the last 30 days immediately prior to dispatch for export, (b) have been subjected to a serological test for IBR on sera taken at least 21 days after entry into isolation, with negative results, and all animals in isolation have also given negative results to this test, (c) have not been vaccinated against IBR.] Notes This certificate is meant for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for breeding and/or production. After importation the animals must be conveyed without delay to the holding of destination where they shall remain for a minimum period of 30 days before further movement outside the holding, except in the case of a dispatch to a slaughterhouse. Part I:  Box reference I.8: Provide the code of territory as appearing in Part 1 of Annex I to Regulation (EU) No 206/2010.  Box reference I.13: The assembly centre, if any, must fulfil the conditions for its approval, as laid down in Part 5 of Annex I to Regulation (EU) No 206/2010. Text of image COUNTRY Model BOV-X II. Health information II.a. Certificate reference number II.b.  Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.23: For containers or boxes, the container number and the seal number (if applicable) should be included.  Box reference I.28: Identification system: The animals must bear: An individual number which permits tracing of their premises of origin. Specify the identification system (such as tag, tattoos, brand, chip, transponder). An ear tag that includes the ISO code of the exporting country. The individual number must permit tracing of their premises of origin. Species: Select amongst Bos , Bison  and Bubalus  as appropriate. Age: Date of birth (dd/mm/yyyy). Sex: (M = male, F = female, C = castrated). Breed: select purebred, crossbreed. Part II: (1) Keep as appropriate. (2) Only if the animals were born and continuously reared in a country or region categorised in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a negligible BSE risk and listed as such in Decision 2007/453/EC. (3) Only if the country or region of origin is categorised in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a controlled BSE risk and is listed as such in Decision 2007/453/EC. (4) Only if the country or region of origin has not been categorised in accordance with Article 5(2) of Regulation (EC) No 999/2001 or has been categorised as a country or region with undetermined BSE risk and listed as such in Decision 2007/453/EC. (5) Code of the territory as it appears in Part 1 of Annex I to Regulation (EU) No 206/2010 (6) Officially tuberculosis-/brucellosis-free regions and herds as laid down in Annex A to Directive 64/432/EEC; and enzootic-bovine-leukosis-free regions and herds as laid down in Chapter I of Annex D to Directive 64/432/EEC. (6a) Only for officially enzootic-bovine-leukosis-free herds recognised as equivalent to the requirements as laid down in Chapter I of Annex D to Directive 64/432/EEC for the purpose of exports to the EU of live animals according to the model of veterinary certificate BOV-X from the territory that, in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, appears with the entry IVb  as regards enzootic bovine leukosis. (6b) Only for a territory appearing with entry XII  in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010 indicating that bovine herds officially declared tuberculosis-free are recognised based on equivalent conditions to those laid down in paragraphs 1 and 2 of Annex A.I to Directive 64/432/EEC for the purposes of exports to the Union of live animals certified according to the model of veterinary certificate BOV X. (7) Only for a territory that, in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, appears with the entry II , as regards tuberculosis, III , as regards brucellosis, and/or IVa  as regards enzootic bovine leukosis. (8) Tests carried out in accordance with the protocols that, for the disease concerned, are described in Part 6 of Annex I to Regulation (EU) No 206/2010. (9) Supplementary guarantees to be provided when required in column 5 SG  of Part 1 of Annex I to Regulation (EU) No 206/2010, with the entry A . Tests for bluetongue and for epizootic haemorrhagic disease in accordance with Part 6 of Annex I to Regulation (EU) No 206/2010. Text of image COUNTRY Model BOV-X II. Health information II.a. Certificate reference number II.b. (10) Date of loading. Imports of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for exportation to the Union of the third country, territory or part thereof referred to in boxes reference I.7 and I.8, or during a period where restrictive measures have been adopted by the Union against imports of these animals from this third country, territory or part thereof. (11) When required by the EU Member State of destination or Switzerland, in accordance with Decision 2004/558/EC and in accordance with the Agreement between the Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (12) Surveillance programme as laid down in Annex I to Commission Regulation (EC) No 1266/2007 (OJ L 283, 27.10.2007, p. 37). (13) Only for a territory appearing with entry XIII  in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, indicating an official bluetongue seasonally free status. In accordance with the OIE Terrestrial Animal Health Code, the seasonally free period is taken to conclude immediately if current climatic data or data from surveillance programme indicate an earlier resurgence of activity of adult Culicoides. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (iii) the model of veterinary certificate OVI-X is replaced by the following: Model OVI-X Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address Approval number I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. I.22. Number of packages Text of image I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Fattening I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (scientific name) Breed Identification system Identification number Age Sex Text of image COUNTRY Model OVI-X II. Health information II.a. Certificate reference number II.b. II.1. Public Health Attestation I, the undersigned official veterinarian, hereby certify, that the animals described in this certificate: II.1.1. come from holdings which have been free from any official prohibition on health grounds, for the last 42 days in the case of brucellosis, for the last 30 days in the case of anthrax, for the last six months in the case of rabies, and, have not been in contact with animals from holdings which did not comply with these conditions; II.1.2. have not received:  any stilbene or thyrostatic substances,  estrogenic, androgenic, gestagenic or Ã ²-agonist substances for purposes other than therapeutic or zootechnical treatment (as defined in Directive 96/22/EC); II.2. Animal Health attestation I, the undersigned official veterinarian, hereby certify, that the animals described above meet the following requirements: II.2.1. they come from the territory with code: (1) which, at the date of issuing this certificate: (2) either [(a) has been free for 24 months from foot-and-mouth disease,] (2) or [(a) has been considered free from foot-and-mouth disease since (dd/mm/yyyy), without having had cases/outbreaks after that date, and authorised to export these animals by Commission Implementing Regulation (EU) ¦/ ¦, of (dd/mm/yyyy),] (b) has been free for 12 months from rinderpest, Rift valley fever, peste des petits ruminants, sheep pox and goat pox, contagious caprine pleuropneumonia, and epizootic haemorrhagic disease, and for 6 months from vesicular stomatitis, (c) where during the last 12 months, no vaccination against the diseases mentioned in points (a) and (b) has been carried out and imports of domestic cloven-hoofed animals vaccinated against these diseases are not permitted;] (2) either [(d) has been free for 24 months from bluetongue;] (2) (7) or [(d) has been free for 24 months from bluetongue, and the animals have reacted negatively to a serological test for the detection of antibody for bluetongue and epizootic haemorrhagic disease, carried out on two occasions on samples of blood taken at the beginning of the isolation/quarantine period and at least 28 days later, on (dd/mm/yyyy) and on (dd/mm/yyyy), the second of which must have been taken within 10 days before export;] (2) or [(d) has not been free for 24 months from bluetongue, and the animals have been vaccinated with an inactivated vaccine, at least 60 days before the date of dispatch to the Union, against all bluetongue serotype/s ¦ (insert serotype/s) which are those present in the source population as demonstrated through a surveillance programme (9) in an area with a 150 km radius around the holding(s) of origin described under box reference I.11., and the animals are still within the immunity period of time guaranteed in the specifications of the vaccine;] (2) (10) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory since birth or for at least 60 days prior to shipment;] (2) (10) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 28 days prior to shipment, and have reacted negatively to a serological test according to the OIE Manual for detection of antibodies for bluetongue, carried out at least 28 days after the start of the residence period;] (2) (10) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 14 days prior to shipment, and have reacted negatively to a PCR test for bluetongue virus according to the OIE Manual, carried out at least 14 days after the start of the residence period;] II.2.2. they have remained in the territory described under point II.2.1. since birth, or for at least the last six months before dispatch to the Union and without contact with imported cloven-hoofed animals for the last 30 days; Part II: Certification Text of image COUNTRY Model OVI-X II. Health information II.a. Certificate reference number II.b. II.2.3. they have remained since birth or at least 40 days in the holding(s) described under box reference I.11. before dispatch: (a) in and around which, in an area with a 150 km radius, there has been no case/outbreak of epizootic haemorrhagic disease during the previous 60 days, and (b) in and around which, in an area with a 10 km radius, there has been no case/outbreak of foot-and-mouth disease, rinderpest, Rift valley fever, bluetongue, peste des petits ruminants, sheep pox and goat pox, contagious caprine pleuropneumonia and vesicular stomatitis during the previous 40 days; II.2.4. according to my knowledge and to the written declaration made by the owner, the animals: (a) do not come from holdings, and have not been in contact with animals of a holding, in which the following diseases have been clinically detected: (i) contagious agalactia of sheep or goats (Mycoplasma agalactiae, Mycoplasma capricolum, Mycoplasma mycoides var. mycoides large colony), within the last six months, (ii) paratuberculosis and caseous lymphadenitis, within the last 12 months, (iii) pulmonary adenomatosis, within the last three years, and (iv) Maedi/Visna or caprine viral arthritis/encephalitis: (2) either [within the last three years,] (2) or [within the last 12 months, and all the infected animals were slaughtered and the remaining animals subsequently reacted negatively to two tests carried out at least six months apart,] (b) are included in an official system for notification of these diseases, and (c) have been free from clinical or other evidence of tuberculosis and brucellosis during the three years prior to export; II.2.5. they are not animals to be killed under a national programme for the eradication of diseases, nor have they been vaccinated against the diseases referred to in point II.2.1.(a) and (b); II.2.6. they originate: (2) (3) either [from the territory described under box reference I.8., which has been recognised as officially brucellosis-free;] (2) or [from the holding(s) described under box reference I.11., where, in respect of brucellosis (Brucella melitensis): (a) all susceptible animals have been free from clinical or any signs of this disease for the last 12 months, (b) a representative number of the domestic ovine and caprine animals over an age of six months are submitted each year to a serological test (4),] (2) (5) either [(c) all domestic ovine or caprine animals have not been vaccinated against this disease, save those vaccinated with Rev. 1 vaccine more than two years ago; (d) the last two tests (6), separated by an interval of at least six months, carried out on (dd/mm/yyyy) and on (dd/mm/yyyy) on all domestic ovine and caprine animals over six months of age gave negative results, and] (2) or [(c) domestic ovine or caprine animals under the age of 7 months are vaccinated against this disease with Rev. 1 vaccine; (d) the last two tests (6), separated by an interval of at least six months, carried out: on (dd/mm/yyyy) and on (dd/mm/yyyy) on all non- vaccinated domestic ovine and caprine animals over six months of age, and on (dd/mm/yyyy) and on (dd/mm/yyyy) on all vaccinated domestic ovine and caprine animals over 18 months of age gave negative results, and] (e) there are only domestic ovine and caprine animals that comply with the above conditions and requirements; Text of image COUNTRY Model OVI-X II. Health information II.a. Certificate reference number II.b. (2) [II.2.7. the uncastrated rams have been kept continuously during the previous 60 days in a holding where no case of contagious epididymitis (Brucella ovis) has been diagnosed in the last 12 months and, these rams have undergone during the previous 30 days a complement fixation test to detect contagious epididymitis with a result of less than 50 IU/ml;] II.2.8. they have been kept continuously since birth in a country where the following conditions are fulfilled: (a) classical scrapie is compulsorily notifiable; (b) an awareness, surveillance and monitoring system for classical scrapie is in place; (c) ovine and caprine animals affected with classical scrapie are killed and completely destroyed; (d) the feeding to ovine and caprine animals of meat-and-bone meal or greaves of ruminant origin has been banned and effectively enforced in the whole country for a period of at least the last seven years, and (2) either [II.2.8.1 they are animals intended for production and they are destined for a Member State other than those with a negligible risk status for classical scrapie approved in accordance with point 2.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001, or other than those which are listed in point 3.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001 as having an approved national scrapie control programme;] (2) or [II.2.8.1 they are animals intended for breeding and they are destined for a Member State other than those with a negligible risk status for classical scrapie approved in accordance with point 2.2 of section A of chapter A of Annex VIII to Regulation (EC) No 999/2001, or other than those which are listed in point 3.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001 as having an approved national scrapie control programme and: (2) either [they come from a holding or holdings that have complied with the requirements laid down in point 1.3 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001;] (2) or [they are ovine animals of the ARR/ARR prion protein genotype and they come from a holding where no official movement restriction has been imposed due to BSE or classical scrapie during the last two years;]] (2) or [II.2.8.1 they are destined for a Member State with a negligible risk status for classical scrapie approved in accordance with point 2.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001, or for a Member State listed in point 3.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001 as having an approved national scrapie control programme, and: (2) either [they come from a holding or holdings that have complied with the requirements laid down in point 1.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001;] (2) or [they are ovine animals of the ARR/ARR prion protein genotype and they come from a holding where no official movement restriction has been imposed due to BSE or classical scrapie during the last two years;]] II.2.9. they are/were (2) dispatched from their holding(s) of origin, without passing through any market, (2) either [directly to the Union,] (2) or [to the officially authorised assembly centre described under box reference I.13. situated within the territory described under point II.2.1.,] and, until dispatched to the Union: (a) they did not come in contact with other cloven-hoofed animals not complying with the health requirements as described in this certificate, and (b) they were not at any place where, or around which within a 10 km radius, during the previous 30 days there has been a case/outbreak of any of the diseases referred to in point II.2.1.; II.2.10. any transport vehicles or containers in which they were loaded were cleaned and disinfected before loading with an officially authorised disinfectant; II.2.11. they were examined by an official veterinarian within 24 hours of loading and showed no clinical sign of disease; II.2.12. they have been loaded for dispatch to the Union on (dd/mm/yyyy) (8) in the means of transport described under box reference I.15. that were cleaned and disinfected before loading with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle or container during transportation. Text of image COUNTRY Model OVI-X II. Health information II.a. Certificate reference number II.b. II.3. Animal transport attestation I, the undersigned official veterinarian, hereby certify, that the animals described above have been treated before and at the time of loading in accordance with the relevant provisions of Regulation (EC) No 1/2005, in particular as regards watering and feeding, and they are fit for the intended transport. Notes This certificate is meant for live domestic ovine animals (Ovis aries) and domestic caprine animals (Capra hircus) intended for breeding or production. After importation the animals must be conveyed without delay to the holding of destination where they shall remain for a minimum period of 30 days before further movement outside the holding, except in the case of a dispatch to a slaughterhouse. Part I:  Box reference I.8.: Provide the code of territory as appearing in Part 1 of Annex I to Regulation (EU) No 206/2010.  Box reference I.13.: The assembly centre, if any, must comply with the conditions for its approval, as laid down in Part 5 of Annex I to Regulation (EU) No 206/2010.  Box reference I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.19.: Use the appropriate HS code: 01.04.10 or 01.04.20.  Box reference I.23.: For containers or boxes, the container number and the seal number (if applicable) should be included.  Box reference I.28.: Identification system: The animals must bear: An individual number which permits tracing of their premises of origin. Specify the identification system (such as tag, tattoos, brand, chip, transponder) and the anatomic place used in the animal. An ear tag that includes the ISO code of the exporting country. The individual number must permit tracing of their premises of origin. Species: Select amongst Ovis aries  and Capra hircus  as appropriate. Age: (months). Sex: (M = male, F = female, C = castrated). Part II: (1) Code of the territory as it appears in Part 1 of Annex I to Regulation (EU) No 206/2010. (2) Keep as appropriate. (3) Only for a territory appearing with the entry V  in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010. (4) The representative number of animals to be tested for brucellosis must, for each holding, consist of: all non-castrated male animals, which have not been vaccinated against brucellosis, over six months old, all non-castrated male animals, which have been vaccinated against brucellosis, over 18 months old, all animals brought onto the holding since the previous tests, and 25 % of females which are sexually mature, within a minimum of 50 females. (5) This must be completed when the destination is a Member State or part of a Member State listed in one of the Annexes of Decision 93/52/EEC. (6) In accordance with Part 6 of Annex I to Regulation (EU) No 206/2010. Where more than one holding of origin is involved the date of the most recent test on each holding must be clearly indicated. Text of image COUNTRY Model OVI-X II. Health information II.a. Certificate reference number II.b. (7) Supplementary guarantees to be provided when required in column 5 SG  of Part 1 of Annex I to Regulation (EU) No 206/2010, with the entry A . Tests for Bluetongue and for Epizootic-haemorrhagic-disease in accordance with Part 6 of Annex I to Regulation (EU) No 206/2010. (8) Date of loading. Imports of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for exportation to the Union of the third country, territory or part thereof referred to in boxes reference I.7. and I.8., or during a period where restrictive measures have been adopted by the Union against imports of these animals from this third country, territory or part thereof. (9) Surveillance programme as laid down in Annex I to Commission Regulation (EC) No 1266/2007 (OJ L 283, 27.10.2007, p. 37). (10) Only for a territory appearing with entry XIII  in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, indicating an official bluetongue seasonally free status. In accordance with the OIE Terrestrial Animal Health Code, the seasonally free period is taken to conclude immediately if current climatic data or data from surveillance programme indicate an earlier resurgence of activity of adult Culicoides. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (iv) the model of veterinary certificate OVI-Y is replaced by the following: Model OVI-Y Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address Approval number I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. I.22. Number of packages Text of image I.23. Seal/Container No I.24. I.25. Commodities certified for: Slaughter I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (scientific name) Breed Identification system Identification number Age Sex Text of image COUNTRY Model OVI-Y II. Health information II.a. Certificate reference number II.b. II.1. Public Health Attestation I, the undersigned official veterinarian, hereby certify, that the animals described in this certificate: II.1.1. come from holdings which have been free from any official prohibition on health grounds, for the last 42 days in the case of brucellosis, for the last 30 days in the case of anthrax, for the last six months in the case of rabies, and, have not been in contact with animals from holdings which did not satisfy these conditions; II.1.2. have not received:  any stilbene or thyrostatic substances,  estrogenic, androgenic, gestagenic or Ã ²-agonist substances for purposes other than therapeutic or zootechnical treatment (as defined in Directive 96/22/EC); II.2. Animal Health attestation I, the undersigned official veterinarian, hereby certify, that the animals described above meet the following requirements: II.2.1. they come from the territory with code: (1) which, at the date of issuing this certificate: (2) either [(a) has been free for 24 months from foot-and-mouth disease,] (2) or [(a) has been considered free from foot-and-mouth disease since (dd/mm/yyyy), without having had cases/outbreaks after that date, and authorised to export these animals by Commission Implementing Regulation (EU) ¦/ ¦, of (dd/mm/yyyy),] (b) has been free for 12 months from rinderpest, Rift valley fever, peste des petits ruminants, sheep pox and goat pox, contagious caprine pleuropneumonia, and epizootic haemorrhagic disease, and for 6 months from vesicular stomatitis, (c) where during the last 12 months, no vaccination against the diseases mentioned in points (a) and (b) has been carried out and imports of domestic cloven-hoofed animals vaccinated against these diseases are not permitted; (2) either [(d) has been free for 24 months from bluetongue;] (2) or [(d) has not been free for 24 months from bluetongue, and the animals have been vaccinated with an inactivated vaccine, at least 60 days before the date of dispatch to the Union, against all bluetongue serotype/s ¦ (insert serotype/s) which are those present in the source population as demonstrated through a surveillance programme (5) in an area with a 150 km radius around the holding(s) of origin described under box reference I.11., and the animals are still within the immunity period of time guaranteed in the specifications of the vaccine;] (2) (3) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory since birth or for at least 60 days prior to shipment;] (2) (3) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 28 days prior to shipment, and have reacted negatively to a serological test according to the OIE Manual for detection of antibodies for bluetongue, carried out at least 28 days after the start of the residence period;] (2) (3) or [(d) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 14 days prior to shipment, and have reacted negatively to a PCR test for bluetongue virus according to the OIE Manual, carried out at least 14 days after the start of the residence period;] II.2.2. they have remained in the territory described under point II.2.1. since birth, or for at least the last three months before dispatch to the Union and without contact with imported cloven-hoofed animals for the last 30 days; II.2.3. they have remained since birth or at least 40 days before dispatch in the holding(s) described under box reference I.11.: (a) in and around which in an area with a 150 km radius there has been no case/outbreak of epizootic haemorrhagic disease during the previous 60 days, and (b) in and around which, in an area with a 10 km radius, there has been no case/outbreak of foot-and-mouth disease, rinderpest, Rift valley fever, bluetongue, peste des petits ruminants, sheep pox and goat pox; contagious caprine pleuropneumonia and vesicular stomatitis during the previous 40 days; Part II: Certification Text of image COUNTRY Model OVI-Y II. Health information II.a. Certificate reference number II.b. II.2.4. they are not animals to be killed under a national programme for the eradication of diseases, nor have they been vaccinated against the diseases referred to in point II.2.1.(a) and (b); II.2.5. they are/were (2) dispatched from their holding(s) of origin, without passing through any market, (2) either [directly to the Union] (2) or [to the officially authorised assembly centre described under box reference I.13. situated within the territory described under point II.2.1.,] and, until dispatched to the Union: (a) they did not come in contact with other cloven-hoofed animals not complying with the health requirements as described in this certificate, and (b) they were not at any place where, or around which within a 10 km radius, during the previous 30 days there has been a case/outbreak of any of the diseases referred to in point II.2.1.; II.2.6. they have been kept continuously since birth in a country where the following conditions are fulfilled: (a) classical scrapie is compulsorily notifiable; (b) an awareness, surveillance and monitoring system for classical scrapie is in place; (c) ovine and caprine animals affected with classical scrapie are killed and completely destroyed; (d) the feeding to ovine and caprine animals of meat-and-bone meal or greaves of ruminant origin has been banned and effectively enforced in the whole country for a period of at least the last seven years; II.2.7. any transport vehicles or containers in which they were loaded were cleaned and disinfected before loading with an officially authorised disinfectant; II.2.8. they were examined by an official veterinarian within 24 hours of loading and showed no clinical sign of disease; II.2.9. they have been loaded for dispatch to the Union on (dd/mm/yyyy) (4) in the means of transport described under box reference I.15 that were cleaned and disinfected before loading with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle or container during transportation. II.3. Animal transport attestation I, the undersigned official veterinarian, hereby certify, that the animals described above have been treated before and at the time of loading in accordance with the relevant provisions of Regulation (EC) No 1/2005, in particular as regards watering and feeding, and they are fit for the intended transport. Notes This certificate is meant for live domestic ovine animals (Ovis aries) and domestic caprine animals (Capra hircus) intended for immediate slaughter after importation. After importation the animals must be conveyed without delay to the slaughterhouse of destination to be slaughtered within five working days. Part I:  Box reference I.8: Provide the code of territory as appearing in Part 1 of Annex I to Regulation (EU) No 206/2010.  Box reference I.13: The assembly centre, if any, must fulfil the conditions for its approval, as laid down in Part 5 of Annex I to Regulation (EU) No 206/2010.  Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.19: Use the appropriate HS code: 01.04.10 or 01.04.20. Text of image COUNTRY Model OVI-Y II. Health information II.a. Certificate reference number II.b.  Box reference I.23: For containers or boxes, the container number and the seal number (if applicable) should be included.  Box reference I.28: Identification system: The animals must bear: An individual number which permits tracing of their premises of origin. Specify the identification system (such as tag, tattoos, brand, chip, transponder) and the anatomic place used in the animal. An ear tag that includes the ISO code of the exporting country. The individual number must permit tracing of their premises of origin. Species: Select amongst Ovis aries  and Capra hircus  as appropriate. Age: months. Sex: (M = male, F = female, C = castrated). Part II: (1) Code of the territory as it appears in Part 1 of Annex I to Regulation (EU) No 206/2010. (2) Keep as appropriate. (3) Only for a territory appearing with entry XIII in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, indicating an official bluetongue seasonally free status. In accordance with the OIE Terrestrial Animal Health Code, the seasonally free period is taken to conclude immediately if current climatic data or data from surveillance programme indicate an earlier resurgence of activity of adult Culicoides. (4) Date of loading. Imports of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for exportation to the Union of the third country, territory or part thereof referred to in boxes references I.7. and I.8., or during a period where restrictive measures have been adopted by the Union against imports of these animals from this third country, territory or part thereof. (5) Surveillance programme as laid down in Annex I to Commission Regulation (EC) No 1266/2007 (OJ L 283, 27.10.2007, p. 37). Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (v) the model of veterinary certificate RUM is replaced by the following: Model RUM Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address Approval number I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. I.22. Number of packages Text of image I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Fattening Slaughter I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (scientific name) Identification system Identification number Age Sex Text of image COUNTRY Model RUM II. Health information II.a. Certificate reference number II.b. II.1 Public Health Attestation I, the undersigned official veterinarian, hereby certify, that the animals described in this certificate: II.1.1. come from a holding which has been free from any official prohibition on health grounds, for the last 42 days in the case of brucellosis and tuberculosis, for the last 30 days in the case of anthrax, for the last six months in the case of rabies, and, have not been in contact with animals from holdings which did not satisfy these conditions; II.1.2. have not received:  any stilbene or thyrostatic substances,  estrogenic, androgenic, gestagenic or Ã ²-agonist substances for purposes other than therapeutic or zootechnical treatment (as defined in Directive 96/22/EC); II.2. Animal Health Attestation I, the undersigned official veterinarian, hereby certify, that the animals described above meet the following requirements: II.2.1. they come from the territory with code: (1) which, at the date of issuing this certificate: (a) has been free for 24 months from foot-and-mouth disease, for 12 months from rinderpest, Rift valley fever, contagious bovine pleuropneumonia, lumpy skin disease, peste des petits ruminants, sheep pox and goat pox, contagious caprine pleuropneumonia and epizootic haemorrhagic disease and for 6 months from vesicular stomatitis, (b) where during the last 12 months, no vaccination against foot-and-mouth disease, rinderpest, Rift valley fever, contagious bovine pleuropneumonia, lumpy skin disease, peste des petits ruminants, sheep pox and goat pox, contagious caprine pleuropneumonia and epizootic haemorrhagic disease and during the last 24 months no vaccination against bluetongue has been carried out and imports of cloven-hoofed animals vaccinated against these diseases are not permitted, (2) either [(c) has been free for 24 months from bluetongue;] (2) (6) or [(c) has been free for 24 months from bluetongue, and the animals have reacted negatively to a serological test for the detection of antibodies for bluetongue and epizootic haemorrhagic disease, carried out on two occasions on samples of blood taken at the beginning of the isolation/quarantine period and at least 28 days later, on (dd/mm/yyyy) and on (dd/mm/yyyy), the second of which must have been taken within 10 days before export;] (2) (9) or [(c) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory since birth or for at least 60 days prior to shipment;] (2) (9) or [(c) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 28 days prior to shipment, and have reacted negatively to a serological test according to the OIE Manual for detection of antibodies for bluetongue, carried out at least 28 days after the start of the residence period;] (2) (9) or [(c) is seasonally free of bluetongue and the animals have been kept during the seasonally free period in the seasonally free territory for at least 14 days prior to shipment, and have reacted negatively to a PCR test for bluetongue virus according to the OIE Manual, carried out at least 14 days after the start of the residence period;] II.2.2. they have remained (2) either [in the territory described under point II.2.1. since birth, or for at least the last six months before dispatch to the Union and without contact with cloven-hoofed animals imported into this territory less than six months ago;] Part II: Certification Text of image COUNTRY Model RUM II. Health information II.a. Certificate reference number II.b. (2) or [in the country of dispatch for at least 60 days since entry, if they are animals of the relevant species listed in Part 7 of Annex I to Regulation (EU) No 206/2010 and they were imported directly under the conditions specified for each species in Part 7 of Annex I to Regulation (EU) No 206/2010 from a third country during a period of less than six months prior to embarkation to the Union and in any case they have been separated from other animals not of the same health status after being released in the exporting country and before exportation to the Union (3);] II.2.3. they have remained since birth or at least 40 days before dispatch in the holding/establishment (2) described under boxes reference I.11. and I.13.: (a) in and around which in an area of radius of 150 km, there has been no case/outbreak of bluetongue and epizootic haemorrhagic disease during the previous 60 days, and (b) in and around which in an area of 10 km radius, there has been no case/outbreak of the other diseases referred to in point II.2.1. during the previous 40 days; II.2.4. they are not animals to be killed under a national programme for the eradication of diseases, nor have they been vaccinated against any of the diseases referred to in point II.2.1., and they: (2) (4) either [come from a herd which is recognised as officially tuberculosis-free, and] (2) (5) or [have been subjected to an intradermal tuberculin test within the past 30 days with negative results, and] they have not been vaccinated against brucellosis and they: (2) (4) either [come from a herd which is recognised as officially brucellosis-free;] (2) (5) or [have been subjected to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml, within the past 30 days;] (2) or [are castrated males of any age;] II.2.5. according to my knowledge and to the written declaration made by the owner, the animals: (a) do not come from holdings/establishments (2), and have not been in contact with animals of a holding/establishment, in which the following diseases have been clinically detected: (i) contagious agalactia of sheep or goats (Mycoplasma agalactiae, Mycoplasma capricolum, Mycoplasma mycoides var. mycoides large colony ), within the last six months, (ii) paratuberculosis and caseous lymphadenitis, within the last 12 months, (iii) pulmonary adenomatosis, within the last three years, and (iv) Maedi/Visna or caprine viral arthritis/encephalitis, (2) either [within the last three years,] (2) or [within the last 12 months, and all the infected animals were slaughtered and the remaining animals subsequently reacted negatively to two tests carried out at least six months apart,] (b) are included in an official system for notification of these diseases, and (c) have been free from clinical or other evidence of tuberculosis and brucellosis during the three years prior to export; II.2.6. they are dispatched from the holding/establishment described under boxes reference I.11. and I.13. directly to the Union and, until dispatched to the Union: (a) they did not come in contact with other cloven-hoofed animals not complying with the health requirements as described in this certificate, and (b) they were not at any place where, or around which within a 10 km radius, during the previous 30 days there has been a case/outbreak of any of the diseases referred to in point II.2.1.; Text of image COUNTRY Model RUM II. Health information II.a. Certificate reference number II.b. II.2.7. any transport vehicles or containers in which they were loaded were cleaned and disinfected before loading with an officially authorised disinfectant; II.2.8. they were examined by an official veterinarian within 24 hours of loading and showed no clinical sign of disease; II.2.9. they have been loaded for dispatch to the Union on (dd/mm/yyyy) (7) in the means of transport described under box reference I.15. that were cleaned and disinfected before loading with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle or container during transportation. II.3. Animal transport attestation I, the undersigned official veterinarian, hereby certify, that the animals described above have been treated before and at the time of loading in accordance with the relevant provisions of Regulation (EC) No 1/2005, in particular as regards watering and feeding, and they are fit for the intended transport. (2) (8) [II.4. Specific requirements II.4.1. According to official information, no clinical or pathological evidence of infectious bovine rhinotracheitis (IBR) has been recorded in the holding/establishment (2) of origin referred to in boxes reference I.11. and I.13., for the last 12 months; II.4.2. the animals referred to in box reference I.28.: (a) have been isolated in accommodation approved by the competent authority for the last 30 days immediately prior to dispatch for export, and (b) have been subjected to a serological test for IBR on sera taken at least 21 days after entry into isolation, with negative results, and all animals in isolation have also given negative results to this test, and (c) have not been vaccinated against IBR.; (2) [II.4.3. (further requirements and/or tests) ]] Notes This certificate is meant for live animals of the order Artiodactyla (excluding bovine animals (including Bubalus and Bison species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. Use one certificate per species. After importation the animals must be conveyed without delay to the holding of destination where they shall remain for a minimum period of 30 days before further movement outside the holding, except in the case of a dispatch to a slaughterhouse. Part I:  Box reference I.8.: Provide the code of territory as appearing in Part 1 of Annex I to Regulation (EU) No 206/2010.  Box reference I.13.: The assembly centre, if any, must fulfil the conditions for its approval, as laid down in Part 5 of Annex I to Regulation (EU) No 206/2010.  Box reference I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.19.: Use the appropriate HS code: 01.02, 01.04.10, 01.04.20 or 01.06.19.  Box reference I.23.: For containers or boxes, the container number and the seal number (if applicable) should be included. Text of image COUNTRY Model RUM II. Health information II.a. Certificate reference number II.b.  Box reference I.28.: Identification system: Specify the identification system (tag, tattoos, brand, chip, transponder). The ear tag includes the ISO code of the exporting country. The individual number must permit tracing of their premises of origin. Age: months. Sex (M = male, F = female, C = castrated). Species: Select the species amongst those listed for the following families: Antilocapridae: Antilocapra spp.; Bovidae: Addax spp., Aepyceros spp., Alcelaphus spp., Ammodorcas spp., Ammotragus spp., Antidorcas spp., Antilope spp., Boselaphus spp., Budorcas spp., Capra spp. (excluding Capra hircus), Cephalophus spp., Connochaetes spp., Damaliscus spp. (including Beatragus), Dorcatragus spp., Gazella spp., Hemitragus spp., Hippotragus spp., Kobus spp., Litocranius spp., Madoqua spp., Naemorhedus spp. (including Nemorhaedus and Capricornis), Neotragus spp., Oreamnos spp., Oreotragus spp., Oryx spp., Ourebia spp., Ovibos spp., Ovis spp. (excluding Ovis aries), Pantholops spp., Pelea spp., Procapra spp., Pseudois spp., Pseudoryx spp., Raphicerus spp., Redunca spp., Rupicapra spp., Saiga spp., Sigmoceros-Alecelaphus spp., Sylvicapra spp., Syncerus spp., Taurotragus spp., Tetracerus spp., Tragelaphus spp. (including Boocerus). Camelidae: Camelus spp., Lama spp., Vicugna spp. Cervidae: Alces spp., Axis-Hyelaphus spp., Blastocerus spp., Capreolus spp., Cervus-Rucervus spp., Dama spp., Elaphurus spp., Hippocamelus spp., Hydropotes spp., Mazama spp., Megamuntiacus spp., Muntiacus spp., Odocoileus spp., Ozotoceros spp., Pudu spp., Rangifer spp. Giraffidae: Giraffa spp., Okapia spp. Hippopotamidae: Hexaprotodon-Choeropsis spp., Hippopotamus spp., Moschidae: Moschus spp. Tragulidae: Hyemoschus spp., Tragulus-Moschiola spp., Rhinocerotidae: Ceratotherium spp., Dicerorhinus spp., Diceros spp., Rhinoceros spp. Elephantidae: Elephas spp., Loxodonta spp., as appropriate. Part II: (1) Code of the territory as it appears in Part 1 of Annex I to Regulation (EU) No 206/2010. (2) Keep as appropriate. (3) In this case the health certificate has to be accompanied by the official document on quarantine and test conditions laid down in Part 2 of Annex I to Regulation (EU) No 206/2010 (model CAM ). (4) Officially tuberculosis-/brucellosis-free regions or herds recognised as equivalent to the requirements laid down in Annex A to Directive 64/432/EEC and which appear in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, with the entry VII , as regards tuberculosis, VIII , as regards brucellosis. (5) Tests carried out in accordance with the protocols that, for the disease concerned, are described in Part 6 of Annex I to Regulation (EU) No 206/2010. However for the tuberculin test a result of an increase in skin fold thickness of 2 mm or more, or clinical signs of such as oedema, exudation, necrosis, pain and/or inflammation shall be deemed to be positive. (6) Supplementary guarantees to be provided when required in column 5 SG  of Part 1 of Annex I to Regulation (EU) No 206/2010, with the entry A . Tests for Bluetongue and for Epizootic-haemorrhagic-disease in accordance with Part 6 of Annex I to Regulation (EU) No 206/2010. Text of image COUNTRY Model RUM II. Health information II.a. Certificate reference number II.b. (7) Date of loading. Imports of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for exportation to the Union of the third country, territory or part thereof referred to in boxes references I.7. and I.8., or during a period where restrictive measures have been adopted by the Union against imports of these animals from this third country, territory or part thereof. (8) When required by the EU Member State of destination. (9) Only for a territory appearing with the entry XIII  in column 6 of Part 1 of Annex I to Regulation (EU) No 206/2010, indicating an official bluetongue seasonally free status. In accordance with the OIE Terrestrial Animal Health Code, the seasonally free period is taken to conclude immediately if current climatic data or data from surveillance programme indicate an earlier resurgence of activity of adult Culicoides. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (2) Part 1 of Annex II is amended as follows: (a) the entry for Bosnia and Herzegovina is replaced by the following: BA  Bosnia and Herzegovina (8) BA-0 Whole country BOV (b) the following footnote is added: (8) Only for transit of consignments of fresh meat of domestic bovine animals via Bulgaria into Turkey. (c) the entry for the former Yugoslav Republic of Macedonia is replaced by the following: MK  the former Yugoslav Republic of Macedonia (4) MK-0 Whole country BOV, OVI, EQU